ACCEPTED
                                                                               03-16-00755-CV
                                                                                     13901610
                                                                    THIRD COURT OF APPEALS
                                                                               AUSTIN, TEXAS
                                                                        11/21/2016 12:32:26 PM
                                                                             JEFFREY D. KYLE
                                                                                        CLERK
                       NO. 03-16-00755-CV

                                                               FILED IN
                                                        3rd COURT OF APPEALS
                IN COURT OF APPEALS                         AUSTIN, TEXAS
      FOR THE THIRD JUDICIAL DISTRICT OF             TEXAS
                                                       11/21/2016 12:32:26 PM
                  AT AUSTIN, TEXAS                        JEFFREY D. KYLE
                                                                Clerk


              IN RE ARTHUR J. “AJ” LAWRENCE


     Original Proceeding from the 353rd Judicial District Court,
                      Travis County, Texas,
                  Cause No D-1-GN-16-001856,
          The Honorable Stephen Yelenosky, Respondent


UNOPPOSED MOTION TO EXTENT TIME TO FILE RESPONSE TO
     RELATOR’S PETITION FOR WRIT OF MANDAMUS



                               Daniel H. Byrne
                               State Bar No. 03565600
                               Lessie Gilstrap
                               State Bar No. 24012630

                               FRITZ, BYRNE, HEAD & GILSTRAP,
                               PLLC
                               221 West 6th Street, Suite 960
                               Austin, Texas 78701
                               Tel: (512) 476-2020
                               Fax: (512) 477-5267


                               ATTORNEYS FOR CODY TREYBIG,
                               REAL PARTY IN INTEREST




                                  1
TO THE HONORABLE THIRD COURT OF APPEALS:

      Real Party in Interest Cody Treybig (“Treybig”) respectfully requests a ten

day extension of time to file its Response to the Relator’s Petition for Writ of

Mandamus (“Response”) and shows the Court the following:

      1.     Under the Texas Rules of Appellate Procedure there is no specific

deadline to file this motion to extend time or to file a response to a petition for writ

of mandamus.

      2.     On November 14, 2016, the Court requested that Treybig file his

Response on or before Monday, November 28, 2016, which is the Monday after

Thanksgiving.

      3.     Treybig seeks a ten day extension because of several unavoidable, pre-

existing deadlines and professional obligations of Treybig’s counsel in other matters,

including an evidentiary hearing on Monday, November 28, 2016, all of which have

required or will require significant commitments of time.

      4.     Relator Lawrence is unopposed to this motion.

      5.     Treybig requests an additional ten days to file its brief, extending the

time until December 8, 2016.

                                      PRAYER

      For these reasons, Treybig asks the Court to grant it an extension of time to

file its Response until December 8, 2016.


                                           2
                     CERTIFICATE OF CONFERENCE

      Lessie Gilstrap, counsel for Treybig conferred with Doug Becker, counsel for

Relator, regarding the Motion to Extend Time to File Response, and Mr. Becker is

unopposed to such Motion.

                               Respectfully submitted,

                               FRITZ, BYRNE, HEAD & GILSTRAP, PLLC
                               221 w. 6TH Street, Suite 960
                               Austin, Texas 78701
                               Telephone: (512) 476-2020
                               Facsimile: (512) 477-5267

                            By: /s/ Lessie Gilstrap
                                Daniel H. Byrne
                                Texas Bar No. 03565600
                                dbyrne@fbhg.law
                                Lessie Gilstrap
                                Texas Bar No. 24012630
                                lgilstrap@fbhg.law

                               Counsel for Real Party in Interest Treybig




                                        3
                        CERTIFICATE OF SERVICE

      I certify that the foregoing Motion was served on the following counsel of

record on November 21, 2016, by e-service and email.

Douglas M. Becker
Monte L. Swearengen
GRAY & BECKER, P.C.
900 West Avenue
Austin, Texas 78701
Email: doug.becker@graybecker.com
Email: monte.swearengen@graybecker.com



                                           /s/ Lessie Gilstrap
                                           Lessie Gilstrap




                                       4